   Case 2:18-cv-00544-MHT-KFP Document 76 Filed 03/04/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ROBERT BINION and COREY             )
LEA,                                )
                                    )
     Plaintiffs,                    )
                                    )         CIVIL ACTION NO.
     v.                             )           2:18cv544-MHT
                                    )                (WO)
THE UNITED STATES                   )
DEPARTMENT OF AGRICULTURE           )
and SONNY PERDUE,                   )
Secretary of Agriculture,           )
                                    )
     Defendants.                    )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) Plaintiffs' objections (Doc. 73) are overruled.

    (2) The       United       States         Magistrate       Judge's

recommendation (Doc. 72) is adopted.

    (3) Defendants'        motion       to   dismiss   (Doc.   65)     is

granted.

    (4) All other pending motions are denied as moot.

    (5) This lawsuit is dismissed.
   Case 2:18-cv-00544-MHT-KFP Document 76 Filed 03/04/21 Page 2 of 2




    It is further ORDERED that costs are taxed against

plaintiffs, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket    as   a   final     judgment

pursuant   to   Rule   58   of    the   Federal     Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 4th day of March, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
